United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-3439
                                 ___________

Janet Wilson,                             *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Western District of Arkansas.
Boone County, Arkansas; Danny             *
Hickman, Individually and in his          *       [UNPUBLISHED]
official capacity as Boone County         *
Sheriff; Mark Rupp, Individually          *
and in his official capacity; David       *
E. Lafferty, Individually and in his      *
official capacity,                        *
                                          *
              Appellees,                  *
                                          *
John Doe, 1; John Doe, 2; John Doe,       *
3; John Doe, 4; John Doe, 5; John         *
Doe, 6, Individually and in their         *
official capacities,                      *
                                          *
              Defendants.                 *
                                     ___________

                            Submitted: August 7, 2006
                               Filed: August 14, 2006
                                ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
       Janet Wilson (Wilson) appeals the district court’s1 adverse grant of summary
judgment in her 42 U.S.C. § 1983 lawsuit. Wilson sued Boone County, Arkansas
(County); County Sheriff Danny Hickman (Hickman) and Police Captain Mark Rupp
(Rupp); and Arkansas State Police Officer David Lafferty (Lafferty) for Fourth, Fifth,
and Fourteenth Amendment violations, and for malicious prosecution, arising from
an affidavit of probable cause which resulted in a warrant for her arrest on capital
murder charges that were later dismissed.2 We review de novo the district court’s
grant of summary judgment, viewing the record in a light most favorable to Wilson.
See Turpin v. County of Rock, 262 F.3d 779, 783 (8th Cir. 2001).

        For the reasons explained by the district court, we agree with the court that the
record did not establish trialworthy issues as to (1) Hickman’s personal involvement
in the preparation and presentation of the affidavit, see Andrews v. Fowler, 98 F.3d
1069, 1078 (8th Cir. 1996) (supervisory liability under § 1983); (2) Rupp’s and
Lafferty’s entitlement to qualified immunity on the individual-capacity claims against
them, see Malley v. Briggs, 475 U.S. 335, 345 (1986) (question is whether reasonably
well-trained officer in petitioner’s position would have known that his affidavit failed
to establish probable cause and that he should not have applied for warrant); Turpin,
262 F.3d at 783 (two-step analysis in qualified immunity determination); and (3) the
constitutionality of the County policy Wilson challenged, see Monell v. NY City
Dep’t of Soc. Servs., 436 U.S. 658, 694-95 (1978) (local government’s § 1983
liability).




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
      2
       On appeal Wilson has waived her remaining claims. See Watson v. O’Neill,
365 F.3d 609, 614 n.4 (8th Cir. 2004).

                                          -2-
      We also find no abuse of discretion in the district court’s decision to decline to
exercise supplemental jurisdiction over the state-law malicious-prosecution claim.
See Gibson v. Weber, 433 F.3d 642, 647 (8th Cir. 2006).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-